Citation Nr: 0906179	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to additional Chapter 31, Title 38, vocational 
rehabilitation benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran had active service from August 1987 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a statement received in October 2006, the Veteran withdrew 
from appellate consideration all issues then on appeal.  See 
38 C.F.R. 38 U.S.C.A. § 20.204 (2008).  As such, the matter 
for appellate consideration is limited to that as outlined on 
the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9, Appeal to Board of 
Veterans' Appeals), dated and received in June 2008, the 
Veteran requested a hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals (Board) in Washington, D.C..  
In a statement received in January 2009, the Veteran 
requested that he be afforded a videoconference hearing at 
the local RO before a Veterans Law Judge of the Board, in 
lieu of a hearing in Washington, D.C..  The Veteran must be 
afforded such hearing prior to appellate consideration of the 
issue on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the local RO before a Veterans 
Law Judge of the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




